Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments 
Applicant's arguments filed 03/01/2022, have been fully considered, and they are persuasive. Applicant incorporated the dependent claim that was previously indicated has allowable subject matter into independent claims to advance the prosecution process. Therefore, the previous rejection has been withdrawn.

Allowable Subject Matter
Claims 17 – 22 and 24 – 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 17, “the image sensor is a CCD image sensor, the CCD image sensor including a multitude of pixels, each of the pixels being assigned a defined area of the transparent cover to be imaged, the at least one hologram structure being configured to deflect the light beams incident in the defined areas of the transparent cover to be imaged, or the light beams reflected at the defined areas of the inner side of the transparent cover, onto the assigned pixels of the CCD image sensor, where the closest prior art is Wolf et al (US 2008/0212151 A1), Weingarten (DE 102013210887 A1), Asakura et al. (US 6,307,198 B1) and Utsugi et al. (US 2016/0041525 A1). 
Wolf et al. is directed towards an invention relates to a rain sensor, especially for a motor vehicle, said sensor comprising an optical waveguide (22) which can be arranged in a 
Weingarten, which is in the same field of endeavor, discloses an invention relates to an optical sensor arrangement (1) for a vehicle, wherein the optical sensor arrangement (1) comprises at least: a sensor device (3, 22) for receiving optical radiation (15, 21b) from a vehicle environment (12), at least one Optical element (4), wherein the optical element (4) in a beam path of the sensor device (3, 22) is arranged and with the sensor device (3, 22) an imaging system (16.1, 16.2) is formed for imaging the optical radiation (15, 21b) to the sensor device (3, 22). According to the invention, the at least one optical element (4) is designed as a holographic optical element for deflecting the optical radiation (15, 21b), see abstract.
Asakura et al., which is in the same field of endeavor, discloses an invention relates to a water sensor, such as a rain or dew sensor, includes a light emitting device for producing sensing light to be reflected in a transparent plate such as a windshield glass panel of a vehicle, a light receiving device for receiving the sensing light, and a hologram sheet having at least one hologram for defining a light path of the sensing light between the light emitting device and the light receiving device. The hologram sheet may be attached to the inside surface of a windshield glass panel or interposed between inside and outside glass layers of a laminated glass panel, see abstract. 
Last but not least, Utsugi et al, which is in the same field of endeavor, discloses an invention relates to reduce an influence of stray light and stably record/reproduce high-quality data in holographic recording/reproduction. A holographic memory device includes an optical system that guides a reference beam to an optical information recording medium at a desired 
However, all above listed prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 17 and therefore stands allowable.  The same reasoning applies to independent claim 30 and 34, which are slight variations of the claim 17 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486